     Case 6:18-cv-01069-RBD-LRH Document 172 Filed 01/28/21 Page 1 of 3 PageID 3729

                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                 OCALA/ORLANDO DIVISION

                                    TRIAL CALENDAR ORDER

     The following cases are set for trial during the March 2021 Trial Term commencing Monday,
March 1, 2021 before the HONORABLE ROY B. DALTON, JR.

       The cases are listed in the order in which they will be tried, although experience indicates that
at times cases may be called out of order. For the convenience of counsel, the names and telephone
numbers of all counsel are furnished so that counsel may keep themselves informed of the progress of
the cases listed prior to their own. Counsel will be notified telephonically for trial by the Courtroom
Deputy Clerk. Counsel and their witnesses are expected to be available on 24 hours’ notice.

      Counsel should be familiar with the Court’s Case Management and Scheduling Order
(“CMSO”) and all Local Rules, especially Local Rule 5.03 regarding courtroom decorum. Witnesses
must appear in proper business attire which, for gentlemen includes coat and tie.

       Unless otherwise ordered in the Pretrial Order, proposed jury instructions and any form of
Special Verdict, shall be filed with the Clerk of Court and served on opposing counsel before jury
selection, with two (2) copies marked “JUDGE’S COURTESY COPY,” provided directly to Judge
Dalton’s Chambers. The format and other requirements for the proposed jury instructions and verdict
are set forth in the CMSO. Please provide the Court with an electronic copy of your jury instructions
and special verdict in Microsoft Word® format to the Chamber’s email address
[chambers_flmd_Dalton@flmd.uscourts.gov].

       Exhibit and witness lists shall be filed electronically with the Clerk of Court by the Friday
before jury selection. Parties are directed to furnish three (3) copies of each to the Courtroom Deputy
Clerk before jury selection. All exhibits are to be pre-marked in accordance with the attached
instructions. M.D. Fla. Rule 3.07.

        Counsel are reminded to advise the Court promptly of any development subsequent to the entry
of this Order which would in any way affect the trial of their case by contacting the Courtroom Deputy
Clerk at (407) 835-4211.

       In CRIMINAL CASES, guilty pleas should be entered before the Court on or before the date
announced at the status conference. Contact the Courtroom Deputy to be placed on the Court’s
calendar for a change of plea. Counsel for the defendants on bond are charged with the responsibility
of notifying the defendants when the case is called for trial and informing them that their presence is
required.

       Any request for continuance shall be presented in writing and in accordance with the
requirements of the Court’s CMSO and Local Rule 3.08. In addition, any request for continuance shall
include a report of every non-moving party’s current support for or opposition to the requested
continuance. If a request for continuance is based upon a calendar conflict with another proceeding,
                                                   1
     Case 6:18-cv-01069-RBD-LRH Document 172 Filed 01/28/21 Page 2 of 3 PageID 3730

the request must provide the information pertinent to a resolution of the conflict (i.e., the information
necessary to confirm the existence of, and to determine the applicable priority of, the conflicting events
in accord with the prescriptions in the “Resolution of the Florida State-Federal Judicial Council
Regarding Calendar Conflicts Between State and Federal Courts” [appended to and adopted in
Krasnow v. Navarro, 909 F.2d 451, 455 (11th Cir. 1990), and codified in Rule 2.052, Florida Rules of
Judicial Administration, as amended and adopted in Amendments to the Florida Rules of Judicial
Administration, 682 So. 2d 89 (Fla. 1996)]).


      Counsel are reminded to review the Court’s preferences located on the Court’s webpage at
http://www.flmd.uscourts.gov/judicialInfo/Orlando/JgDalton.html.



                                  MARCH TRIAL TERM CALENDAR

__________________________________________________________________________________________________
CASE NO. 1 - JURY TRIAL – 3 days              **Set for Jury Trial on 3/9/2021, date certain**

Case No. 6:20-cr-89-Orl-37LRH
USA                                              Amanda S. Daniels                    407-648-7513
                                                 Chauncey Arthur Bratt                407-648-7506

v.

JAMES LAPIN                                      Michael Shay Ryan                    407-648-6338
                                                 Nicole Mouakar                       407-772-8851

CASE NO. 2 - JURY TRIAL – 5 days                 **Set for Jury Trial on 3/16/2021, date certain**

Case No. 6:18-cv-1069-Orl-37LRH
JOHN DOE                                         Anne Tamashasky                      513-445-9600
                                                 Joshua Engel
                                                 Bertha L. Burruezo                   407-754-2904
                                                 Carlos J. Burruezo

v.

ROLLINS COLLEGE                                  Kelly DeGance                        904-345-3277
                                                 Mark Gorman Alexander
                                                 Samantha Giudici


CASE NO. 3 - JURY TRIAL – 3 days                 **Set for Jury Trial on 3/23/2021, date certain**

Case No. 6:20-cr-163-Orl-37GJK
USA                                              Emmette Jackson Boggs                407-648-7500

v.

                                                    2
     Case 6:18-cv-01069-RBD-LRH Document 172 Filed 01/28/21 Page 3 of 3 PageID 3731


FREEDIE LEE WILLIS                            Daniel W. Eckhart                     407-567-2286
__________________________________________________________________________________________________
CASE NO. 4 - JURY TRIAL – 2 days              **Set for Jury Trial on 3/30/2021, date certain **

Case No. 5:20-cr-69-Oc-37PRL
USA                                          Tyrie K. Boyer                   352-547-3600

v.

JOHNNY LEE SMITH                             David Gerhart Mengers            352-622-5514


CASE NO. 5 - JURY TRIAL – 4 days              **Back Up to Above**

Case No. 6:19-cv-394-Orl-37EJK
JOYCE HERR                                   John D. Middleton                352-475-1611

v.

ARMOR CORRECTIONAL
HEALTH SERVICES, INC.                        Robindra Nath Khanal             407-872-6011
                                             Christopher N. Gonsalves




       DONE AND ORDERED in Chambers in Orlando, Florida, on January 28, 2021.




Copies to: Counsel of Record
           US Magistrate Judges
           U.S. Marshal
           U.S. Probation
           U.S. Pretrial Services




                                                3
